DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/05/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Supplemental Amendments filed on 02/22/2021, amending the claims submitted on 02/05/2021, and Remarks filed on 02/05/2021 and 02/22/2021. In the amendments dated 02/22/2021, claims 2-4 and 7-9 were previously cancelled. Claims 1, 5-6, and 10 are pending and have been examined.
In response to the Supplemental Amendments filed on 02/22/2021, the objection to claim 5 made in the previous Office Action has been withdrawn.
In response to the Supplemental Amendments filed on 02/22/2021, the 35 U.S.C. 103 rejection to claims 1, 5-6, and 10 made in the previous Office Action has been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a data analysis device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites analyzes data having a record including an objective variable and a plurality of explanatory variables. Each of the following limitations:
analyzes data having a record including an objective variable and a plurality of explanatory variables
generating a plurality of nodes, each node specified by at least one condition of a plurality of conditions of the plurality of explanatory variables and the objective variable and associating a record with each node; 
calculating, for each node, a plurality of evaluation values based on a first proportion of a number of records corresponding to the node with respect to a total number of records, a second proportion of the number of records corresponding to the node which satisfy an abnormal state of the objective variable, based on a combination of one or more conditions, to the number of records corresponding to the node, and a third proportion of records corresponding to the node which satisfy a normal state of the objective variable, based on the combination of one or more conditions, to the number of records corresponding to the node; and 
selecting a plurality of rules on the basis of the plurality of evaluation values and extracting and outputting conditions of the plurality of explanatory variables that are related to the selected rules, and 
controlling to display the selected rules including the conditions of the explanatory variables related to the selected rules along with a relative importance of conditions associated with the selected rules to visually display the relative importance of the plurality of conditions as a monitoring result,
wherein the rule is selected on the basis of the evaluation values calculated, for each node, based on the second proportion of the number of records corresponding to the node which satisfy the abnormal state of the objective variable to the number of records corresponding to the node, and the third proportion of records corresponding to the node which satisfy the normal state of the objective variable to the number of records corresponding to the node, and
by comparing the calculated evaluation values satisfying a first value and a second value with at least one predetermined criterion
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a storage device storing thereon a plurality of programs; a processor configured to execute the plurality of programs to perform...”), the above limitations in the context of this claim encompasses analyzes data having a record including an objective variable and a plurality of explanatory variables (corresponds evaluation), generating a plurality of nodes with specific information (corresponds evaluation and judgment with assistance of pen and paper, see Fig. 6 of disclosure), calculating, for each node, a plurality of evaluation values that correspond to different portions of data, which is based on the various portions of records corresponding to the node satisfying certain .
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a storage device storing thereon a plurality of programs; a processor configured to execute the plurality of programs to perform...”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a data analysis device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites analyzes data having a record including an objective variable and a plurality of explanatory variables. Each of the following limitations:
performs the step of generating each node through decision tree analysis
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“a storage device storing thereon a plurality of programs; a processor configured to execute the plurality of programs to perform...”), the above limitations in the context of this claim encompasses generating each node through decision tree analysis (corresponds to evaluation performed with assistance of pen and paper, see Fig. 6 of disclosure), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional elements of “a storage device storing thereon a plurality of programs; a processor configured to execute the plurality of programs to perform...” as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a data analysis method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
generating a plurality of nodes, each node specified by at least one condition of a plurality of conditions of the plurality of explanatory variables and the objective variable and associating a record with each node; 
calculating, for each node, a plurality of evaluation values based on a first proportion of a number of records corresponding to the node with respect to a total number of records, a second proportion of the number of records corresponding to the node which satisfy an abnormal state of the objective variable, based on a combination of one or more conditions, to the number of records corresponding to the node, and a third proportion of records corresponding to the node which satisfy a normal state of the objective variable, based on the combination of one or more conditions, to the number of records corresponding to the node; and 
selecting a plurality of rules on the basis of the plurality of evaluation values and extracting and outputting conditions of the plurality of explanatory variables that are related to the selected rules, and 
controlling to display the selected rules including the conditions of the explanatory variables related to the selected rules along with a relative importance of conditions associated with the selected rules to visually display the relative importance of the plurality of conditions as a monitoring result,
wherein the rule is selected on the basis of the evaluation values calculated, for each node, based on the second proportion of the number of records corresponding to the node which satisfy the abnormal state of the objective variable to the number of records corresponding to the node, and the third proportion of records corresponding to the node which satisfy the normal state of the objective variable to the number of records corresponding to the node, and
by comparing the calculated evaluation values satisfying a first value and a second value with at least one predetermined criterion, and 
wherein the selected rule including the conditions of the explanatory variables related to the selected rule is output for visual display as a monitoring result
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“data analysis device”), the above limitations in the context of this claim encompasses analyzes data having a record including an objective variable and a plurality of explanatory variables (corresponds evaluation), generating a plurality of nodes with specific information (corresponds evaluation and judgment with assistance of pen and paper, see Fig. 6 of disclosure), calculating, for each node, a plurality of evaluation values that correspond to different portions of data, which is based on the various portions of records corresponding to the node satisfying certain conditions (corresponds to evaluation and judgment), selecting a plurality of rules on the basis of the plurality of evaluation values and extracting and outputting conditions of the plurality of explanatory variables that are related to the selected rules (corresponds to evaluation and judgment), controlling to display the selected rules including the conditions of the explanatory variables related to the selected rules along with a relative importance of conditions associated with the selected rules to visually display the relative importance of the plurality of conditions as a monitoring result (corresponds to evaluation and judgment with the assistance of pen and paper since one is able to mentally evaluate or select which rules and corresponding importance information to display and then visually displaying the rules and information on paper); wherein the rule is selected on the basis of the evaluation values calculated for each node, which is based on the various portions of records corresponding to the node satisfying a certain condition (corresponds to evaluation and judgment); comparing the calculated evaluation values .
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “data analysis device”, as drafted, is reciting a generic computer component (see Drawings Fig. 1 and Specification [0015]). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a data analysis method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites data analysis method in a data analysis device that analyzes data having a record including an objective variable and a plurality of explanatory variables. Each of the following limitations:
generating,..., each node through decision tree analysis
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes
(concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language (“data analysis device”), the above limitations in the context of this claim encompasses generates node through decision tree analysis (corresponds to evaluation performed with assistance of pen and paper, see Fig. 6 of disclosure), which are considered mental processes. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of “data analysis device”, as drafted, is reciting a generic computer component (see Drawings Fig. 1 and Specification [0015]). The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Response to Arguments
Applicant's arguments filed on 02/05/2021 and 02/22/2021 with respect to the 35 U.S.C. 101 rejection to claims 1, 5-6, and 10 have been fully considered but they are not persuasive. 
Applicant asserts that “Since the content of the parameter table 90 output to the output device is the rule with the high hitting rate selected in accordance with a predetermined selection criterion, the user of the data analysis device is able to preferentially execute a procedure starting from a procedure corresponding to the rule with the high hitting rate, particularly, when the state of the system is abnormal...since the user of the data analysis device is able to preferentially execute the procedure corresponding to the rule with the high importance (hitting rate) for the abnormal state of the system, it is useful as a system state monitoring technique... Therefore, at a minimum, the claimed invention is integrated into a practical application” (Remarks, pg. 11-12, 02/05/2021).
Examiner’s Response:
The Examiner respectfully disagrees. The limitations in independent claim 1 regarding the output of the rule include the following: “controlling to display the selected rules including 
Further, according to MPEP 2106.04(a)(2)(III)(A), “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: • a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” (emphasis added). Similarly, claim 1 in this case performs evaluation (analysis) of data and displaying rules distilled from the data analysis (displaying certain results). Therefore, the limitations directed to “display” in the claim 1 are mental processes.
The judicial exception in claim 1 is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an “a storage device storing thereon a plurality of programs; a processor configured to execute the plurality of programs to perform...”, as drafted, are reciting a generic computer component. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Applicant asserts that “[t]he combination of these features is not disclosed or suggested by the cited references and amount to "significantly more" than any abstract idea. The arguments presented above with respect to claim 1 also apply to independent claim 6” (Remarks, pg. 13, 02/05/2021).
Examiner’s Response:
The Examiner respectfully disagrees. Applicant makes the conclusory statement that the claimed invention amounts to “significantly more” than any abstract idea, but does not provide any argument. First, the Examiner notes that whether a claimed invention is disclosed or suggested by any cited prior art reference is a separate consideration from the eligibility analysis of the claim under 35 U.S.C. 101. Second, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not Also see MPEP 2106.05.

As Applicant noted that the above arguments apply to independent claim 6, the corresponding responses also apply to claim 6.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pevny et al. (US 9,973,520 B2) teaches using feature data to determine a minimal set of features that distinguishes the anomaly from non-anomalies in the plurality of anomalies.
Cao et al. (US 8,417,654 B1) teaches refining initial split rules that define an initial decision tree to generate final split-rules.
A prior art rejection has not been applied to claims 1, 5-6, and 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/Examiner, Art Unit 2125